Appellant was convicted of the offense of violating the prohibition laws by having in his possession a quantity of beer containing alcohol. Everything connected with his trial was regular and without error. The evidence was sufficient to support the verdict returned.
Charge 2, requested by defendant, was properly refused. The purpose for which the mixture was placed in the barrel would not affect appellant's guilt vel non of the offense charged.
There is no error in the record, and the judgment is affirmed.
Affirmed.